Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US 6,755,601) in view of Brinkerhoff (US 497,702) and Johnson (US 3,435,871).  Ohta shows a weld nut assembly (1) comprising: an annular flange, an integral annular body, an inner bore including a threaded portion for receiving a screw in both the annular flange and annular body portions, and a portion of the inner bore proximate the annular flange has a variable diameter different from a portion of the inner bore at the annular body portion.  A bottom of the flange includes weld projections (2) welded to a surface of a planar structure (4) where the vehicle is only included in the preamble as an intended use of which Ohta would be capable of.

    PNG
    media_image1.png
    322
    847
    media_image1.png
    Greyscale

Ohta does not disclose the inner bore with additional threads which differs from the threads nor does Ohta disclose the inner bore with a smooth surface for locking a screw.  Brinkerhoff discloses a nut (A) comprising a thread (a) and an additional thread (a3) which differs from the thread and also another embodiment with a smooth surfaces (a1).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the nut of Ohta with threads which differs or a smoother surface as disclosed in Brinkerhoff in order to provide a thread lock to better secure a screw.
Ohta in view of Brinkerhoff does not discloses the weld projections including an annular ring projection with a plurality of equally spaced weld projection protruding from the annular flange and ring projection.  Johnson, in the embodiment shown in Figs. 4-7, discloses a weld nut assembly (top of column 3) including an annular flange (20), an annular ring projection (20a) at an outer periphery of the flange and, a plurality of equally spaced weld projections (23) protruding from the flange and the annular ring projection (see Figs. 5 and 6).  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the are to replace the weld projections of modified Ohta with a ring and weld projections as disclosed in Johnson because replacing one weld projections with another would yield the same predictable results.  Johnson also describes some advantages provided by ring and projections combination.

Conclusion
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677